Citation Nr: 0636420	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  99-12 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected spinal fusion at L5-S1, spondylosis with 
degenerative joint disease (also referred to herein as 
"lumbar spine disability"), currently rated as 40 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (also referred to herein as "TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to June 
1966, and from July 1966 to June 1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The case was remanded by 
the Board in January 2001 and August 2003.


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as spinal fusion, L5-S1, spondylolysis with 
mild degenerative joint disease, is productive of limitation 
of range of motion, but without objective findings of 
unfavorable ankylosis of the thoracolumbar spine, and no 
evidence of incapacitating episodes of at least 6 weeks 
during the past 12 months.

2. The veteran's service-connected lumbar spine disability, 
chronic bronchitis, and peptic ulcer disease, do not preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 40 percent for spinal fusion, L5-S1, spondylolysis 
with mild degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 5293 (effective through September 
22, 2002), Diagnostic Codes 5285 - 5295 (effective through 
September 25, 2003), Diagnostic Code 5293 (effective from 
September 23, 2002 and reclassified as 5243 effective 
September 26, 2003), Diagnostic Codes 5235 - 5243 (effective 
September 26, 2003, including reclassification of Diagnostic 
codes 5285 - 5295).

2.  The criteria for entitlement to a total disability rating 
due to service-connected disabilities have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's appeal 
stems from a May 1999 rating decision.  In March 2004, a VCAA 
letter was issued to the veteran.  The VCAA letter notified 
the veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Id.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Additionally, this 
matter was remanded in January 2001 and August 2003 to ensure 
compliance with notice and assistance provisions.  The 
contents of these notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal involves increased rating issues, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his increased rating claims, and by letter dated 
in May 2006 he was provided with notice of the types of 
evidence necessary to establish an effective date.  This 
notice was attached to the veteran's certification of appeal 
notice letter however.  Despite this notice deficiency, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  Since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to increased ratings, any questions as to 
the appropriate effective date to be assigned are rendered 
moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA and 
private treatment records.  Although the March 2004 VA 
examination report indicates that the veteran may have 
received Social Security disability benefits, in October 
2004, the RO attempted to obtain those reports and the 
veteran indicated that he had no additional evidence to 
submit, to include no records from the Social Security 
Administration (SSA).  Accordingly, there is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The veteran was afforded VA examinations in February 1998, 
July 2001, and March 2004.  The veteran was scheduled to 
undergo another VA examination in January 2006, however, 
failed to appear.  The veteran has not contacted VA to 
reschedule the examination, nor has he offered any 
explanation as to why he did not attend the scheduled 
examination.  Subsequent to issuance of a March 2006 
supplemental statement of the case, the veteran submitted a 
March 2006 written statement noting that he had submitted all 
information, and requested that his appeal be continued.  He 
did not reference his failure to appear for the scheduled 
examination.  In an April 2006 'Statement of Accredited 
Representative,' the veteran's representative also 
acknowledged that the veteran had missed the January 2006 VA 
examination, however, offered no explanation for his failure 
to appear.  In May 2006, VA notified the veteran that his 
appeal was being sent to the Board for disposition.  The 
evidence of record does not contain any further response from 
the veteran.

When a veteran fails without good cause to report for a 
necessary VA examination requested by VA in conjunction with 
a claim, VA is not obliged to attempt to provide another.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(b).  While 
VA has a duty to assist the veteran in the development of his 
claim, the veteran has a duty to cooperate with VA.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Based on the veteran's 
failure to attend the January 2006 VA examination and no 
communication from the veteran with regard to such failure to 
appear, any further efforts in scheduling an examination 
would be futile and result in needless government expense.  
Even with representation by a national service organization 
which has presumably communicated to the veteran the 
importance of cooperation, the veteran failed to appear for 
the scheduled examination.  The Board concludes that VA has 
no remaining duty under the VCAA to provide medical 
examinations in conjunction with the veteran's claims for 
increased ratings.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Increased disability rating:  spine

Law and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion. 

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Factual Background & Analysis

Service connection is in effect for spinal fusion, L5-S1, 
spondylolysis with mild degenerative joint disease, rated 20 
percent disabling effective June 1970.  Pursuant to a 
September 1996 rating decision, a 40 percent disabling rating 
was assigned, effective June 1996.  In April 1999, the 
veteran filed a claim for an increased rating, which was 
denied in a May 1999 rating decision.  The RO has rated the 
veteran's disability under the old Diagnostic Code 5292, 
pertaining to limitation of motion of the lumbar spine, and 
under the new criteria has rated the veteran's disability 
under Diagnostic Code 5241, spinal fusion.  

As indicated, the veteran's appeal stems from a rating 
decision issued approximately 7 years prior, thus the Board 
has reviewed the entirety of the voluminous record from 
approximately April 1998 (one year prior to the veteran's 
increased rating claim) to the present.  

Initially, the Board notes that prior to September 26, 2003, 
a 40 percent disability rating is the highest assignable 
rating for limitation of motion of the lumbar spine 
(Diagnostic Code 5292) and lumbosacral strain (Diagnostic 
Code 5295).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295.  Thus, the veteran is already in receipt of the maximum 
assignable rating allowable under Diagnostic Codes 5292, 
limitation of motion of the lumbar spine, and Diagnostic Code 
5295, lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295; see Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).  Thus, the issue is whether the severity of 
his service-connected lumbar spine disability warrants a 
higher disability rating than 40 percent under any other 
applicable diagnostic code under the old spine criteria or 
new spine criteria.  

With regard to rating the veteran's spine disability under 
the criteria for intervertebral disc syndrome, in effect 
until September 22, 2002, upon review of the objective 
medical evidence of record, and subjective statements of the 
veteran, the Board concludes that the veteran's spine 
disability does not more nearly approximate the criteria for 
a rating in excess of 40 percent.  The VA examinations of 
record from February 1998, July 2001, and March 2004, and VA 
outpatient treatment records do not reflect any findings 
consistent with pronounced intervertebral disc syndrome.  On 
VA examination in July 2001, range of motion of his lower 
back was 60 degrees of flexion, and minus 5 degrees of 
extension with slight flexion at the waist and an inability 
to extend beyond neutral.  He was able to heel and toe walk, 
squat and rise bilaterally.  The examiner specifically 
determined that no radicular symptoms were present.  On VA 
examination in March 2004, the examiner noted that the 
veteran has intervertebral disc syndrome, which required his 
fusion and causes his hip radiating pain into his lower 
extremities.  On separate neurologic examination, however, 
other than objective findings of ankle jerks absent 
bilaterally, the examiner specifically determined that there 
were no objective manifestations of sciatic neuropathy and 
demonstrable muscle spasm.  As noted, the veteran was 
scheduled to undergo another VA examination in January 2006 
to assess the severity of his lumbar spine disability; 
however, he failed to report.  Upon consideration of all of 
the objective findings and subjective complaints, the 
evidence does not reflect that the veteran's intervertebral 
disc syndrome is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

With regard to the criteria in effect from September 23, 
2002, for intervertebral disc syndrome, the VA medical 
examinations of record and private medical records do not 
reflect the incurrence of incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
Thus, a 60 percent disability rating is not warranted under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes.  

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 40 percent is also not warranted.  Upon review of the 
objective findings of record, there has never been any 
finding of unfavorable ankylosis of the entire thoracolumbar 
spine.  Thus, a 50 percent disability rating is not warranted 
for the veteran's lumbar spine disability.  

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  It is not disputed that the veteran 
has pain on motion, but the Board finds that the currently 
assigned 40 percent disability rating adequately compensates 
him for his pain and functional loss in this case.

With regard to neurologic abnormalities, the veteran 
underwent a VA examination in March 2004 to assess any such 
symptomatology.  The veteran's only complaints pertained to 
pain at all times, rated as a 9 on a 10 point scale.  Upon 
physical examination, the examiner opined that objective 
neurologic signs were generally absent.  There were no 
neurologic findings objectively to suggest sciatic 
neuropathy.  The examiner opined that his pain, by 
description, was more diffuse than would be considered for 
lumbago.  He had no demonstratable muscle spasm.  He had an 
absent ankle jerk, which was the only appropriate sign 
relative to the spinal fusion that he underwent during 
service.  Thus, based on the objective findings of record, 
there is no persuasive evidence of any other neurologic 
manifestations associated with the lumbar spine disability 
which require separate compensable ratings.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected lumbar spine disability by itself 
has resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  Additionally, the objective evidence 
does not reflect frequent periods of hospitalization due to 
the low back disability.  Accordingly, the Board finds that 
the impairment resulting from the veteran's spine disorder is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 40 percent is 
not warranted for the veteran's service-connected spinal 
fusion at L5-S1, spondylosis with degenerative joint disease.  
Accordingly, the benefit sought on appeal is denied.

II.  TDIU

Law & Regulations

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be impairment so severe that 
it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A claim for a TDIU, is in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. 413, 420 (1999).  A TDIU 
claim is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Factual Background & Analysis

Service connection is in effect for the following 
disabilities:  spinal fusion, L5-S1, spondylolysis with mild 
degenerative joint disease (rated 20 percent disabling 
effective June 1970, and 40 percent disabling effective June 
1996); chronic bronchitis with mild chronic obstructive 
pulmonary disease (rated 10 percent disabling effective June 
1998, and 30 percent disabling effective August 1998); and, 
peptic ulcer disease (rated 10 percent disabling from June 
1970, and 20 percent disabling from June 1998).  
Consequently, the veteran's service-connected disabilities do 
not meet the percentage requirements of 38 C.F.R. § 4.16(a).

Initially, the Board notes that the veteran has multiple 
nonservice-connected disabilities to include left shoulder 
impingement, right shoulder impingement, HIV, hypertension, 
gastroenteritis, and diabetes mellitus with peripheral 
neuropathy.

Following a full and thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
TDIU.  The evidence does not demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
solely by reason of his service-connected disabilities.  
Documentation submitted by the veteran reflects that he 
worked in construction for one employer from October 1991 to 
October 1992, and for another employer from December 1992 to 
June 1993.  The veteran claims that effective June 12, 1993, 
his disabilities affected his full time employment.  A VA 
Form 21-4192 reflects that he worked as a "millwright 
helper" from April to November 1990, and according to the 
employer was terminated due to "reduction of force."  
Another VA Form 21-4192 reflects that he worked as a 
construction laborer from December 1992 to June 4, 1993, and 
according to the employer he was "laid off."  The Board 
does acknowledge that during this term of employment the 
employer made concessions of no heavy lifting and back 
support belt worn at all times.  

A February 2002 VA examination reflects an examiner's 
notation that the veteran suffers from multiple diseases to 
include diabetes, hypertension, HIV, peptic ulcer, and 
gastroesophageal reflux disease.  The examiner opined that 
with regard to his peptic ulcer, there is no question that he 
can find employment and can go back to work, but secondary to 
diabetes and HIV, he might not be able to go back to work.  
Moreover, the veteran's VA and non-VA medical reports dated 
from 2002 through 2006 do not demonstrate that his service-
connected disabilities alone render him unemployable.  The 
veteran was scheduled to undergo a VA examination in January 
2006 to assess his claimed unemployability, however, he 
failed to appear and to date has not offered any explanation 
for such failure to appear.

In any event, while acknowledging that the veteran's service-
connected lumbar spine, chronic bronchitis, and peptic ulcer 
disabilities likely have some effect on obtaining specific 
types of employment, there is no persuasive evidence of 
record demonstrating that the veteran's service-connected 
disabilities alone render him unemployable, nor is the 
evidence in a state of equipoise on that question.  

In summary, the preponderance of the evidence is against a 
finding that the veteran's service-connected disabilities 
preclude employment consistent with his education and work 
history.  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to TDIU benefits.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased disability rating for service-
connected spinal fusion at L5-S1, spondylosis with 
degenerative joint disease, currently rated as 40 percent 
disabling, is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


